Citation Nr: 0402806	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran's substantive appeal of a June 2001 
rating decision was timely filed.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in March 2003 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The Board notes that in a decision dated in April 2003, the 
RO denied the veteran entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities and notified him of that determination 
by letter also dated in April 2003.  The veteran has one year 
following the notification date in which to initiate an 
appeal to that decision.  See 38 C.F.R. §§ 20.200, 20.302 
(2003).

In light of the decision made herein below, the issue of 
entitlement to service connection for a bilateral foot 
disorder, hallux valgus with osteoarthritis and hammertoes, 
on the merits, is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The veteran filed a timely notice of disagreement with a 
June 2001 RO rating decision, which denied his claim of 
entitlement to service connection for a bilateral foot 
disorder.

2.  In April 2002, the veteran's representative notified the 
RO that the veteran had a new mailing address.

3.  In July 2002, the RO mailed a copy of a statement of the 
case to the veteran at his prior address of record; no 
statement of the case was sent to the veteran at his address 
of record.

4.  The veteran's substantive appeal was received in October 
2002.


CONCLUSION OF LAW

The veteran's substantive appeal of a June 2001 rating 
decision was timely filed.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. §§ 19.30, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the VCAA became 
law.  The VCAA applies to all pending claims for VA benefits 
and provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay evidence 
not previously provided to VA, which is necessary to 
substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  

This decision constitutes a complete grant of the benefit 
sought.  As such, the Board finds that no further action is 
required to comply with the VCAA and the implementing 
regulations.

Where the claimant, or the claimant's representative, within 
the time allowed by law, files a notice of disagreement with 
a decision of an agency of original jurisdiction, the agency 
of original jurisdiction will take such development or review 
action as it deems proper and, if such action does not 
resolve the disagreement either by granting the benefit 
sought or through withdrawal of the notice of disagreement, 
the agency of original jurisdiction shall prepare a statement 
of the case.  See 38 U.S.C.A. § 7105(d)(1).  Copies of the 
statement of the case will be submitted to the claimant and 
to the claimant's representative, if there is one.  See 
38 U.S.C.A. § 7105(d)(3).

VA regulations provide that the statement of the case will be 
forwarded to the appellant at the latest address of record 
and that a separate copy provided to his or her 
representative (if any).  See 38 C.F.R. § 19.30(a).

In the veteran's case, a rating decision in June 2001 denied 
his claim of entitlement to service connection for bilateral 
hallux valgus with osteoarthritis and hammertoes.  On June 
15, 2001, notification of this rating action was sent by the 
RO to the veteran at his address of record, a Post Office box 
in Portland, Indiana.  A timely-filed notice of disagreement 
was received from the veteran's representative in September 
2001.  See 38 C.F.R. § 20.302(a).  By letter received at the 
RO in April 2002, the veteran's representative notified VA 
that the veteran had a new address, which was a retirement 
home in Portland, Indiana.  The Board notes that the 
retirement home had a street address and thus, as of April 
2002, the Post Office box at which the veteran previously 
received mail was no longer his address of record.

The record reveals that, on July 17, 2002, the RO sent the 
statement of the case to the veteran at the Post Office box 
in Portland, Indiana.  The cover letter indicated that a copy 
was sent to the veteran's representative.

In a February 2003 affidavit, the veteran stated that he did 
not receive the statement of the case sent by the RO to his 
previous address in July 2002.  He also stated that he had 
been actively pursuing his case and that, if he had received 
the statement of the case he would have promptly notified his 
attorney.

The veteran's substantive appeal of the June 2001 rating 
decision, on VA Form 9, Appeal to the Board of Veterans' 
Appeals, was received at the RO on October 22, 2002.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  See 38 C.F.R. § 20.302(b)(1).  

The Board notes that, in the veteran's case, 60 days from the 
date of mailing of the statement of the case was September 
15, 2002, and the veteran's substantive appeal was not 
received until October 22, 2002.  Therefore, the issue before 
the Board is whether the law and regulations concerning the 
mailing of the statement of the case to the claimant and the 
claimant's representative were fully complied with so as to 
trigger the applicability of 38 C.F.R. § 20.302(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a statute requires the Board to 
mail a decision to both a claimant at his last known address 
and to his representative, the mailing of the decision to the 
representative  but not to the claimant violates the 
statutory requirement and, under those circumstances, the 
time permitted for the filing of an appeal does not begin to 
run.  See Chadwick v. Derwinski, 1 Vet. App. 74, 76 (1990).

Applying the holding of the Court in Chadwick to the 
veteran's case, the Board finds that the RO's mailing of the 
statement of the case to the veteran at an address which the 
RO had been notified was no longer his mailing address did 
not comply with requirements of 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 19.30(a).  Therefore, the time limit within which 
to file a timely substantive appeal of the June 2001 rating 
decision under the provisions of 38 C.F.R. § 20.302(b)(1) did 
not begin to run.  See Chadwick, supra.  The Board concludes 
that the veteran's substantive appeal, received on October 
22, 2002, was timely filed.


ORDER

The veteran's substantive appeal of a June 2001 rating 
decision having been timely filed, the appeal is granted.




REMAND

Herein above the Board has determined that the veteran timely 
appealed the RO's denial of entitlement to service connection 
for a bilateral foot disorder, hallux valgus with 
osteoarthritis and hammertoes; thus that matter is properly 
on appeal.  Based on the veteran's statements, however, it is 
unclear whether he has received a copy of the statement of 
the case on the merits of his service connection claim.  

The issue is therefore REMANDED for the following:

1.  The RO should ensure that both the 
veteran and his attorney have been 
provided with a copy of the statement of 
the case relevant to the issue of 
entitlement to service connection for a 
bilateral foot disorder, hallux valgus 
with osteoarthritis and hammertoes, and 
that they have been afforded the 
opportunity to respond thereto.  

2.  The RO should also ensure that all 
other appropriate notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), its 
implementing regulations, and other 
governing legal authority (to include 
Pelegrini v. Principi, No. 01-944, slip 
op. at 12 (U.S. Vet. App., Jan. 13, 
2004)), is completed prior to 
certification of the appeal to the Board.

No action is required on the part of the veteran or his 
representative until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



